United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3152
                                   ___________

Audrey Locke,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
United States of America,               * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: May 7, 2003
                              Filed: May 27, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Audrey Locke appeals the district court’s1 dismissal of her emotional-distress
claims brought under the Federal Tort Claims Act, 28 U.S.C. § 2671, et seq. Having
carefully reviewed the record and the parties’ arguments on appeal, we agree with the
district court that it lacked jurisdiction over those claims. Thus, the court properly
dismissed her complaint. See 28 U.S.C. § 2680(h); Sheridan v. United States, 487
U.S. 392, 399 (1988); Stratmeyer v. Engberg, 649 N.W.2d 921, 925 (S.D. 2002).


      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-